Citation Nr: 0940198	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-05 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1942 to December 
1945.  He died in November 2005.  The appellant is his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

After a careful review of the evidence of record the Board 
finds that a remand is necessary in the appellant's claim as 
further development is needed.  Although the additional delay 
is regrettable given the age of the appellant, it is 
necessary to ensure that there is a complete record upon 
which to decide the claim so that she is afforded every 
possible consideration.

This issue came before the Board in May 2009.  In that 
decision, the Board remanded for further development.  The 
Board finds that its remand order has not been sufficiently 
complied with, and so another remand is in order.  A remand 
by the Board confers upon the appellant, as a matter of law, 
the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The May 2009 remand order requested essentially two actions.  
First, in light of the testimony of the appellant regarding 
possible medical treatment reports that were not of record, 
the appellant was to be contacted and given the opportunity 
to identify Dr. G. so that any treatment reports from that 
physician or any other identified physician could be 
requested.  The appellant signed the authorization for AMC to 
obtain the treatment records from Dr. G and that this report 
has been added to the record.  Further, the appellant did not 
identify any other physician from whom other treatment 
reports could be sought.  Thus, this part of the development 
has been satisfactorily accomplished.
 
Second, the Board ordered that a medical opinion be obtained, 
as an earlier 2007 opinion was deemed insufficient.  
Unfortunately, the September 2009 opinion obtained following 
the Board's May 2009 remand did not include a response to all 
of the questions posed.  Specifically, the May 2009 remand 
indicated the examiner was to "...discuss any medical records 
dealing with the treatment of the identified Veteran's 
weakness and tendency to fall in the months prior to his 
death.  The examiner must provide the complete rationale for 
any opinions rendered."  A review of the record finds more 
than one treatment report that refers to the Veteran's 
history of falls and the treatment prescribed.  The September 
2009 opinion makes no mention of these treatment reports and 
their bearing on the examiner's opinion.  Returning the 
claims file to the same examiner for an addendum is therefore 
necessary here. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Return the claims folder to the same 
examiner who conducted the September 2009 
review for an addendum opinion.  The 
examiner must discuss any medical records 
dealing with the treatment of the 
identified Veteran's weakness and tendency 
to fall in the months prior to his death.  
The examiner must provide the complete 
rationale for any opinions rendered.

2. If that examiner is no longer 
available, forward the claims folder to an 
appropriate examiner for a new opinion.  
The new examiner must acknowledge receipt 
and review of the claims folder in any 
report generated.  The new examiner must 
state whether, after a review of the 
claims folder and any other relevant 
evidence of record, it is at least as 
likely as not that the Veteran's death in 
2005 was the result of carelessness, 
negligence, lack of proper skill, or error 
in judgment on the part of the VA.  The 
new examiner must specifically ascertain 
if there was any fault or negligence by VA 
in the treatment of the Veteran, or in any 
failure to properly treat the Veteran or 
failure to diagnose the neurological 
deficit which lead to him becoming 
quadriplegic which contributed to his 
death.  The new examiner should discuss 
any medical records dealing with the 
treatment of the identified Veteran's 
weakness and tendency to fall in the 
months prior to his death.  The new 
examiner must provide the complete 
rationale for any opinions rendered.  

3. After completion of the above and any 
additional development deemed necessary, 
review the expanded record and determine 
if entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1151 is 
warranted.  If the benefit sought on 
appeal is not granted, the appellant and 
her representative should be provided with 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto. Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



